Citation Nr: 1726464	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-22 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for Charcot-Marie-Tooth disease (CMT).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A hearing was held before the undersigned Veterans Law Judge at the RO in July 2013.  A transcript of the hearing is of record.

The Board remanded the case for further development in November 2013.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's CMT is a hereditary congenital disease that clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by service.


CONCLUSION OF LAW

CMT was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).  VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Service connection may be granted for diseases of congenital, developmental, or familial origin.  While a defect is a structural or inherent abnormality or condition that is more or less stationary in nature, a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is not warranted for CMT.

The Veteran has reported that CMT is a familial, autoimmune disease that has resulted in wasting of the musculature in his distal extremities.  He has contended that his CMT may have been triggered by an orthopedic injury during service.  In this regard, while he has acknowledged a significant increase in symptoms in the several years following a right ankle injury in 2005, he has essentially contended that an in-service right ankle fracture ultimately affected the progression of this life-long condition.  See, e.g., May 2006 and December 2006 VA treatment records; July 2013 Bd. Hrg. Tr. at 3-6, 10-11.

The Veteran's service treatment records are partially unavailable.  Nevertheless, the May 1974 entrance examination shows that he had mild pes cavus, but denied having foot trouble in the corresponding report of medical history.  At that time, he reported a history of occasional mild cramps in his legs at night, as well as swollen or painful joints, noted to be swollen fingers from a football injury with no residual disability.  A normal "PULHES" profile was assigned, including for the upper and lower extremities, with the exception of a "2" in the "E" (eyes) category.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (PULHES profile reflects the overall physical and psychiatric condition of a veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  A June 1974 medical review notation on that examination report shows that the Veteran had no disqualifying defects or communicable diseases as of that date.  An October 1974 personnel screening and evaluation record also shows that the Veteran's medical records were reviewed and that he was found to be suitable for assignment.  A June 1976 physical status report in the service personnel records shows the same PULHES profile as the one provided on the entrance examination.

The post-service treatment records show that a current diagnosis of CMT was confirmed by February 2007 EMG testing after a neurology consultation was requested by the Veteran's primary care provider.  See, e.g., VA treatment records from September 2005 (Veteran reporting that he thought he had CMT and noting neurology referral); May 2006 neurology consultation; February 2007 EMG consultation; March 2007 (noting recent EMG verified diagnosis of CMT); May 2009 (additional EMG consultation; Veteran reporting noticing some progression of decreased distal muscle strength and notable muscle wasting distally since last evaluation in that clinic; clinical impression of electrodiagnostic findings, physical examination, and signs and symptoms consistent with a Hereditary Sensorimotor Neuropathy (HSMN) with notation of immediate family members having CMT diagnosis); July 20, 2009 (assessment of CMT: stable; HSMN); see also August 2010 Social Security Administration evaluation (diagnosis of CMT causing neuropathy with some loss of balance) and April 2016/May 2016 VA examination report and clarifying opinion (diagnosis of CMT with noted electrodiagnostic evidence of severe generalized demyelinating axon loss and sensory motor peripheral neuropathy).

Initially, the record raises the question of whether the Veteran's CMT existed prior to his military service.  A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

Where the presumption of soundness has initially attached, the burden is on VA to rebut the presumption by clear and unmistakable evidence that the disease or injury was both preexisting and not aggravated by service.  See, e.g., McKinney v. McDonald, 28 Vet. App. 15, 23 (2016) (citing Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), Horn v. Shinseki, 25 Vet. App. 231, 234 (2012), and Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).  VA is not precluded from determining that the presumption of soundness is rebutted, even if there is conflicting evidence.  See Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004) ("The clear and unmistakable evidentiary standard . . . does not require the absence of conflicting evidence.").  A determination that a condition had its onset prior to service may be supported by contemporaneous evidence or recorded history in the record which provides a sufficient factual predicate to support a medical opinion (Miller v. West, 11 Vet. App. 345, 348 (1998)), or a later medical opinion based on statements made by a veteran about the preservice history of the condition (Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000)).

A preexisting injury or disease is considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the condition.  See Wagner, 370 F.3d at 1096 (holding that when no preexisting condition noted on entry to service, government may show lack of aggravation by establishing that any increase was due to the natural progress of the preexisting condition).  In addressing the aggravation prong of the presumption of soundness, VA must rely on affirmative evidence to prove that there was no aggravation, rather than the notion that the record contains insufficient evidence of aggravation.  See Horn, 25 Vet. App. at 235.

The clear and unmistakable evidentiary standard requires that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citations omitted); Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).

The presumption of soundness does not apply to congenital defects because such defects are not diseases or injuries within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing 38 C.F.R. § 3.303(c), Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects), and Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply")).  However, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-97.

The Federal Circuit has subsequently clarified that "[i]n cases of congenital, developmental, or hereditary conditions that qualify as diseases, [VA] rebuts the part of the presumption [of soundness] that the disease did not preexist service by showing that it is hereditary."  O'Bryan v. McDonald, 771 F.3d 1376, 1381 (Fed. Cir. 2014).  The relevant factual question is whether the congenital condition manifested in service, "i.e., '[a]t what point the individual starts to manifest the symptoms' and whether the symptoms have 'progresse[d] during service at a greater rate than normally expected according to accepted medical authority.'"  O'Bryan, 771 F.3d at 1379-80 (citing VAOPGCPREC 67-90).

In this case, the presumption of soundness applies because the evidence establishes that the Veteran's CMT is a congenital disease that was not noted at the time of the entrance examination.  Although the entrance examination shows that the Veteran was found to have mild pes cavus and a history of mild leg cramps at night, among other reported symptoms, the examiner did not provide a specific finding under the summary of defects and diagnoses section of the examination report clearly identifying that the Veteran had CMT at that time.
In response to the Board's remand, the Veteran was afforded a VA examination in April 2016, and the RO requested a clarifying opinion because the initial opinion did not contain a complete rationale.  The April 2016/May 2016 VA examiner diagnosed the Veteran with CMT with noted electrodiagnostic evidence of severe generalized demyelinating axon loss and sensory motor peripheral neuropathy.  The examiner indicated that CMT is known to be a congenital disease, and that there was a history of the disorder in the Veteran's immediate family.  These findings are consistent with the VA treatment records.  See, e.g., May 2009 and July 20, 2009, VA treatment records.  Indeed, the Veteran has acknowledged that CMT is a familial disorder throughout the appeal.  Based on the foregoing, the Board finds that the preexisting prong of the presumption of soundness has been rebutted because the Veteran's CMT is a hereditary congenital disease.  O'Bryan, 771 F.3d at 1381.

The Board also finds that the CMT clearly and unmistakably was not aggravated by service.  As discussed above, the Veteran has contended that an in-service right ankle fracture ultimately affected the progression of the CMT and is the basis for his current claim.  However, the Board found that his report of an in-service ankle fracture was not credible in an unappealed October 2012 Board decision for a separate right ankle disorder claim.  In that decision, the Board found that the weight of the evidence related the right ankle problems to the post-service injury that occurred in 2005, which was many years after service.  Here, the Board finds no reason to disturb that finding on review of the record, including the medical and lay evidence.  See, e.g., September 2010 VA examination report (discussed in the prior Board decision, pp. 7-11).

Moreover, the remainder of the record, including the Veteran's own statements, indicates that an increase in the severity of the CMT, including any increase beyond the normal progression, occurred many years after service.  For example, the PULHES reports from the May 1974 entrance examination and the June 1976 service personnel record (the month that the Veteran separated from service) are the same and reflect a normal profile in all relevant areas.  In his August 2005 original compensation claim, the Veteran claimed a right ankle disorder and other orthopedic/arthritis disorders, but he did not claim CMT.  During a July 2005 initial VA treatment appointment, the Veteran reported that he had not seen a doctor in fifteen years.  During the February 2007 EMG consultation for evaluation of muscle wasting, the Veteran reported that he had noted a significant decrease in distal muscle strength and muscle wasting for the past 3+ years following his most recent ankle injury.  He reported that he was very active/athletic in his teens and twenties (i.e., a time period including his years in service) and was without physical impairment at that time.  He did not notice any weakness until his mid-40s.  He also reported that he developed some foot pain several years ago.  Similarly, the April 2016 VA examination report shows that the Veteran's reported CMT symptoms started in 2001 with tingling and numbness.  The Board finds this gap in time, as shown in the VA treatment records and VA examination, to be significant.  Evidence of a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a preexisting condition was aggravated by military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Even the Veteran's report in a July 6, 2009, VA treatment record that he toe-walked as a child, had gradual progression of numbness and weakness in the legs since that time (although otherwise inconsistent with the above reports as to the date of onset of observable symptoms), and had increased atrophy of the hands and feet since his last visit to that clinic in 2005 suggests that the disorder naturally progressed over time prior to his post-right ankle injury in 2005.  The Board also notes that a May 2006 VA treatment record showing that the Veteran had weakness in various parts of his extremities for 20 and 25 years is internally inconsistent, but, in any event, would be at least five years after service.  Notably, the Veteran also testified that he did not feel the CMT progressed, but rather "stayed about the same" during service.  See Bd. Hrg. Tr. at 5-6.  

The April 2016/May 2016 VA examiner determined that CMT is a congenital disease with no specific instigating factors and clarified (after reviewing the post-service evidence related to the right ankle fracture) that there was no indication of issue prior to service, during service, or any precipitating incident during service that would indicate an increase in severity.  In reading the opinion as a whole and in the context of the evidence of record, the Board finds that the VA examiner's determination, which addresses the central medical issues in this case, was based on an analysis of the evidence and current medical understanding, and is therefore entitled to probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (providing that an examination is not rendered inadequate where the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion,"); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (stating that medical reports must be read as a whole and in the context of the evidence of record).  Moreover, there is no contrary medical opinion of record, and the VA examiner's opinion appears consistent with the findings in the VA treatment records, as discussed above.

The Board has considered the Veteran's statements; however, even assuming that he is competent to opine on this medical matter, the Board finds that the VA examiner's opinion is more probative, as it was provided by a medical professional with knowledge, training, and expertise and are supported by rationale based on such knowledge.  The examiner also reviewed the claims file and considered the Veteran's reported history and lay statements.

Based on the foregoing, the Board concludes that the presumption of soundness has been rebutted because there is affirmative evidence that the Veteran's CMT is a hereditary congenital disease that clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by service.  Thus, service connection for CMT must be denied.


ORDER

Entitlement to service connection for CMT is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


